~//@ ,QC/X "@@' v

Paul R. Besilets
T.D.C.J.# 1581093

7405 Hwy 75 S
Huntsville Texas 77344
Goree Unit

August 17 2015

Abel Acosta , Clerk

Court of Criminal Appeals
P.O. Box 12308

Capitol Station

Austin Texas 78711

RE: CAUSE NO. 08-12-11262-CR I,II, Paul R. Desilets v. The State of Texas

Dear Abel Acosta,

Please find enclosed Applicant's Objection To Clerkfs Record Prepared In
The Above Writ Absent The Trial Court's File Transcripts For The Habeas Corpus Proceeding.

Could you please file this in the above proceeding and bring it to the Court's

'Attention.

Thank You for your assistance in this matter

 

,_',_,__~ -_.`_,_`_

"”"_§_:;§§§::§§;E;cf§§%i§:§ubm1tted """`\\\

Paul R Desilets

RECE|VED |N.
couRT oF cR\M\NAL APPEALS

AUB 31 2015

Abel Acosta, Clerk

 

CAUSE NO. OS-lZ-llZ€Z-CR, I, II,

PAUL R. DESILETS IN THE DISTRICT FOR

THE 359th JUDICIAL DISTRICT

<
¢06¢0':60'>@¢03

THE STATE OF TEXAS MONTGOMERY COUNTY TEXAS

` OBJECTION TO CLERK'S RECORD PREPARED IN THE ABOVE WRIT
ABSENT THE TRIAL COURT'S FILE TRANSCRIPT FOR THE
HABEAS CORPUS PROCEEDING

TU THE HONORABLE JUDGE OF THE 359th DISTRICT COURT OF MONTGOMERY COUNTY, TEXAS, AND
THE JUSTICES OF THE HONORABLE COURT OF CRIMINAL APPEALS:

NOW COMES, Paul R. Desilets, Applicant in the above styled and numbered cause
in post-conviction habeas corpus, pursuant to Article 11.07 of the Texas Code of
Criminal Procedure, and files this his Objection To Clerk's Record Prepared In The
Above Writ Absent The Trial Court's File Transcript For This habeas proceeding, under

33.1 of the Rules of Appellate Procedure.

In support of this Objection Applicant would show the Court the following:

I. HISTORY

On October 6, 2014, Applicant filed his application for writ of habeas corpus
under Art. 11.07l alleging seventeen grounds for relief- On July 6, 2015, the State
filed its third answer with its finding of facts and conclusion of law, unsigned by
a Judge. On August 5, 2015, the Montgomery County district clerk filed the clerk's
record to the Court of Criminal Appeals in the above habeas proceeding, listing 41

documents at a total of 495 pages. the clerk however failedtc)include the Clerk's

file and transcripts.

II. OBJECTION TO CLERK'S RECORD FILED WITHOUT INCLUDING
THE CLERK"S FILE TRANSCRIPTS
IN ACCORDANCE WITH ARTICLE 11.07 § 3 (d).

Under statute governing procedure for habeas corpus application challenging felony
convictions in non-death penalty cases, the clerk of district Court has a ministerial
duty to receive, file, and timely forward application for writ of habeas corpus to Court
of Criminal Appeals.

The Texas Code of Criminal Procedure Article 11.07 § 3(d) states in part; After the
convicting Court makes finding of facts or approves the finding of the person designated
to make them, the clerk of the convicting Court must immediately transmit to the Court
of Criminal Appeals, under one cover, the application, any answers filed, any motions
filed, transcripts of all depositions and hearings (in the habeas procedings), any
affidavits, and any other matters such as official records used by the Court in resolving
issues of fact. Tex. Code Crim. Procd. Ann. Art. 11.07 § 3(d)(vernon supp 2001).

Applicant focuses in § 3(d)l it states;"And any other matters such as official
records used by the Court in resolving issues of fact." Thus, in the States designation
of issues filed on Nov- 20, 2014, (see clerks record no. 20, pg. 379-383) its clear that
the State used the trial transcripts (record) in resolving issues of fact. "Having
considered the application for writ of habeas corpus and the Court's file for the
above-capitoned case, the Court finds that the following issues of fact should be
resolved; 1. Was the applicant denied the effective assistance of counsel at trial.

This designation of issues was signed by Judge Hamilton on Nov. 26, 2014.
Applicant therefore Objects to the fact the transcripts contained in the clerk's file
were not sent to the Court of Criminal Appeals in the Clerk's record. Obviously the
State relied on the transcript in the clerk's file to resolve issues of fact within the
habeas proceeding. Applicant would request that the complete trial record be forwarded
immediately to the Court of Criminal Appeals.

Applicant would also inform the Court that in his trial he had two court reporters
who presided over the trial. This infomation would be important in obtaining a complete
copy of the trial record and Clerks file for the Court of Criminal Appeals. Ms. Nancy

Elerby and Ms. Darlene Forville were the Court reporters in the above cause, which

included 13 volumes.

 

III. CONCLUSION AND PRAYER

Applicant requests the Court having considered the error in the clerk's record
and ministerial duties, Orders the clerk to forward the trial record contained in the

clerk's file to the Court of Criminal Appeals so not to prejudice Applicant in the

habeas proceedings.

IV. PRAYER

Wherefore, premises Considered, Applicant, Paul R. Desilets, Prays the Court
Orders the Trial Court Record contained in the Clerk's File, forwarded to the Court

of Criminal Appeals as an amendment to the clerk's record in the above habeas proceeding.

  

R u11 §ubmitted""""\\

`mea§TjRi$Desi ets- pp ican

     

INMATE DECLARATION
I, Paul R. Desilets, being presently incarcerated in the Goree Unit of the
T.D.C.J., declare under penalty of purjury pursuant to 28 U.S.C. § 1746, that

the facts in this Objection are true and correct.

CERTIFICATE OF SERVICE

I, Paul R. Desilets, being presently incarcerated in Walker County, Texas and
under penalty Of purjury pursuant to 28 U.S.C. § 1746, do hereby affirm that I have
delivered a copy of this Objection to the prison mailroom officials for delivery to

the following;

Executed on this the 17 day of August, 2015

    

J§§i.ull Submitted""

Paul . Desi -

     

Barbra Gladden Adamick Abel Acosta, Clerk
DiStriCt Cl€rk Court of Criminal Appeals
301 N. Main St. P.O. Box 12308

P.O. BOX 2985 ' Capitol Station

Conroe Texas 77305 Austin Texas 78711